Citation Nr: 0521784	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  05-05 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a compensable evaluation for a corneal 
scar on the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to July 1948 
and from May 1951 to September 1952.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no medical evidence of a nexus or relationship 
between the veteran's current hearing loss disability and his 
period of service. 

3.  There is no medical evidence of a nexus or relationship 
between the veteran's tinnitus and his period of service. 

4.  The veteran's corneal scar of the left eye has no 
residuals.

5.  The veteran's visual acuity in his left eye is 20/30.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.303, 3.304, 3.307, 3.309 (2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R.        §§ 3.102, 3.156(a), 
3.303, 3.304 (2004).

3.  The criteria for a compensable evaluation for a corneal 
scar of the left eye have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.   §§ 3.321(b)(1), 
4.1-4.14, 4.31, 4.84a, Diagnostic Code 6015 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He also claims that he is 
entitled to a compensable evaluation for his service-
connected corneal scar on his left eye.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in May 2003, a statement of the case (SOC) issued in 
January 2005, and letters by the RO dated in September 2002 
and February 2005.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO informed the veteran of the evidence it already 
possessed, described the evidence needed to establish the 
veteran's claims, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to each issue on appeal.  
The RO obtained VA treatment records and afforded the veteran 
appropriate examinations with respect to the issues on 
appeal.  His corneal scar was evaluated for compensation 
purposes in April 2003.  In addition, the veteran was also 
afforded a VA audiological evaluation in November 2004 to 
determine whether his hearing loss and tinnitus are related 
to service. 

The veteran indicated that he had received private treatment 
and that he would attempt to obtain all relevant medical 
records.  In the February 2005 letter, the RO requested that 
the veteran complete and return enclosed consent forms 
concerning any private treatment he had received for his 
corneal scar, hearing loss, and tinnitus.  However, the 
veteran failed to reply.  The Court has held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran claims that he suffers from bilateral hearing 
loss and tinnitus as a result of noise exposure while working 
as a machinist onboard the USS PENNSYLVANIA during World War 
II.  He also claims noise exposure from large guns fired on 
that vessel.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004); 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

In this case, the veteran's service personnel records show 
that he worked as a machinist mate.  His service medical 
records show normal hearing throughout both periods of active 
duty.  Unfortunately, audiometric testing was not performed 
during either period of service.  However, whispered voice 
testing at separation examinations in July 1948 and September 
1952 were 15/15 in both ears.  Thus, the evidence does not 
show that a hearing loss disability was present in service.  

The veteran was afforded a VA audiological evaluation in 
November 2004.  Audiometric testing in the right ear revealed 
a 20-decibel loss at the 500 Hz level, a 25-decibel loss at 
the 1000 Hz level, a 45-decibel loss at the 2000 Hz level, a 
60-decibel loss at the 3000 and 4000 Hz levels, for an 
average of 48.  Testing in the left ear revealed a 70-decibel 
loss at the 500 Hz level, a 60-decibel loss at the 1000, 
2000, and 3000 Hz levels, and a 65-decibel loss at the 4000 
Hz level, for an average of 61.  Speech discrimination was 94 
bilaterally. 

The examiner reviewed the veteran's claim file and recorded 
the veteran's history of noise exposure.  The veteran told 
the examiner that he did not notice any hearing loss until 
the early 1980's.  The examiner reported the veteran's 
history of noise exposure in service, which included working 
in an engine room as a machinist's mate and being around big 
guns.  After service the veteran worked in a boiler house for 
over 30 years.  The examiner also recorded the veteran's 
history of four surgeries on his left ear in the 1980's.  The 
examiner noted that "Conductive overlay of hearing loss on 
the left side is more than likely due to ear infections/ 
medical intervention in 1980's."  The veteran also reported 
that tinnitus began after his first surgery in 1986.  

The examiner explained that, although the veteran reported a 
history of noise exposure in service, he also had a 
significant history of occupational noise exposure.  The 
examiner pointed out that the veteran filed his claim in 
2002, 51 years after his final separation from service. The 
examiner stated that the veteran's complaints of hearing loss 
and tinnitus are too remote from the time of service to be 
service related.  He thus concluded that "It is not as 
likely as not service related." 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus.  The evidence clearly demonstrates that the veteran 
currently has tinnitus, and a hearing loss disability for VA 
purposes.  The evidence also reflects that the veteran was 
likely exposed to loud noise in service.  See 38 U.S.C.A. 
§ 1154(a), (b) (West 2002).  Nevertheless, there is no 
medical evidence or opinion of record which effectively links 
either disability to the veteran's military service, to 
include any noise exposure therein.  Although audiometric 
testing was not performed in service, results from whispered 
voice testing showed normal hearing at the time of the 
veteran's separation from service in July 1948 and September 
1952.  

The Board also emphasizes that a VA examiner reviewed the 
claims file, including the service medical records, and 
concluded that the veteran's hearing loss and tinnitus were 
not related to service.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  The examiner offered sound rationale 
for her opinion, noting that the veteran's complaints began 
after ear surgery and that he had an extensive history of 
occupational noise exposure from his job. 

The only evidence in support of the veteran's claims involves 
his own lay statements.  However, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu 2 Vet. App. at 
494-95.  Since the record does not show that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to the cause or etiology of either 
tinnitus or a hearing loss disability, his lay statements 
cannot serve as a basis upon which to grant his claims.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection for bilateral ear hearing loss and tinnitus.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal is 
denied.

III.  Increased Evaluation for a Corneal Scar on the Left Eye

The veteran's service medical records show that he had a 
foreign body removed from his left eye in 1946, which 
resulted in a corneal scar.  As a result, the RO granted 
service connection and assigned a noncompensable (zero 
percent) evaluation for a corneal scar of the left eye.  

The veteran now claims that he is entitled to a compensable 
evaluation for his service-connected corneal scar of the left 
eye.  For the reasons set forth below, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's corneal scar of the left eye has been evaluated 
under Diagnostic Code (DC) 6015.  That code provides that 
benign, new growths (eyeball and adnexa, other than 
superficial) are to be rated on the basis of impaired vision, 
with a minimum rating of 10 percent.  Where the new growth is 
healed, the rating should be based on the residuals.  38 
C.F.R. § 4.84a, DC 6015.

The veteran was afforded a VA eye examination in April 2003.  
At that time, the examiner recorded the veteran's history of 
injuring his left eye in service as a result of radiation 
exposure.  The examiner noted that the veteran had bilateral 
optic atrophy of both eyes, which was likely secondary to 
diabetes mellitus.  The examiner also noted a corneal scar on 
the veteran's left eye measuring 1 mm by 1 mm, which caused 
minimal visual effect.  It was noted that visual acuity of 
the left eye was 20/30 or better.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's service-connected corneal scar 
of the left eye.  The VA examiner in April 2003 noted that 
the veteran's corneal scar caused no residuals other than 
minimal visual effect.  His visual acuity in the left eye was 
20/30.  However, evaluations based on impairment of visual 
acuity assume that normal vision is 20/40.  See 38 C.F.R. § 
4.84(a), Table V.  Hence a compensable evaluation is not 
warranted for any impaired vision associated with the 
veteran's corneal scar.  Since the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt does not apply to this case.  Therefore, the 
appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

A compensable evaluation for a corneal scar on the left eye 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


